Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 22: a first formed sheet metal part having abutting edges is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 22, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein the second formed sheet metal part has abutting edges in an integrally bonded manner.”  It is unclear what structure is being claimed.  A tubular element having integrally bonded edges would form a solid ring without abutting edges.  As such, the claim is interpreted as requiring a solid tubular element.
Claim 21 recites “wherein the abutting edges are welded”.  However, claim 20, on which claim 21 depends, recites “wherein the second formed sheet metal part has abutting edges in an integrally bonded manner.”  Thus, it is unclear how integrally bonded abutting edges may be welded.
Claim 22 recites “wherein the first formed sheet metal part has abutting edges in an integrally bonded manner.”  It is unclear what structure is being claimed.  A tubular 
Claim 23 recites “wherein the abutting edges are welded”.  However, claim 22, on which claim 23 depends, recites “wherein the first formed sheet metal part has abutting edges in an integrally bonded manner.”  Thus, it is unclear how integrally bonded abutting edges may be welded.
Claim 25 recites “wherein the at least one drill segment is welded with respect to the first closed tubular element.”  It is unclear if the drill segment is required to be welded to the first closed tubular element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-2420204-A1, hereinafter DE’204.
Regarding claim 10, DE’204 discloses a cutting section 12,13 for a drill bit 11, the cutting section 12,13 being connectable to a drill shaft section 11 of the drill bit via a releasable connection 14, the cutting section comprising: a first closed tubular element 13 in the form of a first hollow cylinder having a first waved, trapezoidal or zigzag-shaped cross-sectional area (See Figure 2; Note: the cross-section of the first tubular 
Regarding claim 11, DE’204 discloses wherein the first outside diameter is equal to the second outside diameter (See Figure 1), and the first outer lateral surface and the second outer lateral surface are aligned flush (Note: the outer surface of the first tubular element 13 is aligned with the outer surface of the second tubular element 12).
Regarding claim 18, DE’204 discloses a core bit comprising: the cutting section 13,12 as recited in claim 10; and the drill shaft section 11, the cutting section 12,13 and the drill shaft section 11 connectable via the releasable connection 14 (See Figure 1).
Regarding claim 19, the limitation “the at least one drill segment is welded to the first closed tubular element” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-2420204-A1, hereinafter DE’204, in view of JP-2002120218-A, hereinafter JP’218.
Regarding claim 12, DE’204 discloses the drill bit of claim 10 as set forth above.  DE’204 does not disclose wherein the second closed tubular element has at least one slot-shaped recess, the at least one slot-shaped recess having a transverse slot and a connecting slot, and the connecting slot connecting the transverse slot to the second upper end surface of the second closed tubular element.  JP’218 discloses a .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-2420204-A1, hereinafter DE’204, in view of JP-2002120218-A, hereinafter JP’218, further in view of EP-2886230-A1, hereinafter EP’230.
Regarding claim 13, DE’204, as modified by JP’218, discloses the drill bit of claim 12 as set forth above.  DE’204, as modified, does not disclose wherein the second closed tubular element in the second inner lateral surface has at least one transverse groove arranged level with the connecting slot of the at least one slot-shaped recess.  EP’230 discloses a drill bit including a tubular element 13 wherein the inner later surface has at least one transverse groove 33 arranged level with a connecting slot 25 (See Figure 1A).  It would have been obvious to a person of ordinary skill in the art at the time .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-2420204-A1, hereinafter DE’204.
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first closed tubular element to be formed of a first material and the second closed tubular element from a second material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, one of ordinary skill in the art would modify the first and second closed tubular elements to be formed of different materials in order to optimize the material properties of the tubular elements to increase the tool life of the cutting section.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-2420204-A1, hereinafter DE’204, in view of Ellingham (US 2,015,339), further in view of DE-10321863-A1, hereinafter DE’863.
Regarding claim 17, DE’204, as modified by Ellingham, discloses the drill bit of claim 16 as set forth above.  DE’204, as modified, does not disclose wherein the second formed sheet metal part has at least one second positive form fitting element and at least one corresponding second negative form fitting element on opposite sides, .

Claims 15, 16, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-2420204-A1, hereinafter DE’204, in view of Ellingham (US 2,015,339).
Regarding claims 15 and 16, DE’204 discloses the drill bit of claim 10 as set forth above.  Ellingham discloses a drill bit including a first tubular element 11 and a second tubular element 9 wherein the first and second tubular element are formed of sheet metal (Col. 2, Lines 15-47).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’204, in view of Ellingham, such 
Regarding claim 20, DE’204, as modified, discloses wherein the second tubular element 12, made of sheet metal, is a solid tubular element (See Figures 1 and 2).
Regarding claim 21, the limitation “wherein the abutting edges are welded” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Regarding claim 22, DE’204, as modified, discloses wherein the first tubular element 13, made of sheet metal, is a solid tubular element (See Figures 1 and 2).
Regarding claim 23, the limitation “wherein the abutting edges are welded” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe
Regarding claim 24, DE’204 discloses wherein the at least one drill segment 22 is fixed with respect to the first closed tubular element 12 (See Figures 1 and 2)
Regarding claim 25, the limitation “wherein the at least one drill segment is welded with respect to the first closed tubular element” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Regarding claim 26, DE’204 discloses wherein the first closed tubular element 13 has a waved cross-section (See Figure 2) (Not: the exterior for first closed tubular element 13 has a number of wave like elements)

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
DE’204 has a drill segment 22 held in cassettes with long pins 19a and are not “attached to a first lower end surface” of element 12.
Examiner respectfully disagrees.  As an initial matter, the first tubular element of DE’204 is element 13, not 12 as stated in Applicant’s arguments.  Further, as .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722